In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), entered December 15, 1999, which, upon an order of the same court dated November 3, 1999, granting the motion of the defendant Bank of New York to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the action against the defendants Joseph Markovits, Inc., and Floral *457Masquerade, Inc. (hereinafter the defendant companies) and the defendant Bank of New York, which is in privity with the defendant companies, is barred by the doctrine of res judicata (see, Ryan v New York Tel. Co., 62 NY2d 494). The action seeks the same relief sought in a prior proceeding between the same parties in Surrogate’s Court, which, after a hearing, determined that the plaintiffs allegations against the defendant companies were without merit and ultimately issued a decree disallowing the plaintiffs claims against them (see, Watts v Swiss Bank Corp., 27 NY2d 270; Bay Shore Family Partners v Foundation of Jewish Philanthropies, 270 AD2d 374; Matter of Clamp, 193 AD2d 601).
The parties’ remaining contentions are either academic in light of our determination or without merit. Bracken, Acting P. J., O’Brien, Florio and McGinity, JJ., concur.